Citation Nr: 0203000	
Decision Date: 04/03/02    Archive Date: 04/11/02

DOCKET NO.  00-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for bronchial asthma.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service from January to August 
1942.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Phoenix Regional Office (RO) which 
denied service connection for bronchial asthma.  In June 
2000, the veteran testified at a hearing at the RO and in 
December 2001, he appeared and testified at a a Travel Board 
hearing.  

It is noted that service connection for bronchial asthma was 
previously denied by the RO in a February 1945 rating 
decision.  That decision is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. §§ 7104, 
7105.  Yet, if new and material evidence is presented as to a 
previously disallowed claim, it will be reopened.  See 38 
U.S.C.A. 5108; 38 C.F.R. 3.156(a).

In this case, in the April 2000 rating decision on appeal, it 
is unclear whether the RO addressed the issue of whether new 
and material evidence had been submitted to reopen the claim 
of service connection for asthma.  Moreover, the veteran was 
not provided with the law and regulations pertaining to 
finality and new and material evidence in either the April 
2000 Statement of the Case or the July 2000 Supplemental 
Statement of the Case.  Nonetheless, the Board is obligated 
by 38 U.S.C.A. 5108, 7104(b) to address whether new and 
material evidence has been submitted prior to addressing the 
merits of this claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  Thus, the issue has been framed as set 
forth on the cover page of this decision. 

It is apparent that the veteran was not be prejudiced by the 
Board's consideration of the new and material issue in the 
first instance, given the favorable decision below to reopen 
the claim.  Bernard v. Brown, 4 Vet. App. 3 84 (1993).

At the time of his December 2001 hearing, the veteran 
submitted a copy of a November 1991 uninterpreted audiogram, 
possibly to reopen a previously denied claim of service 
connection for bilateral hearing loss and/or tinnitus.  The 
veteran is advised to contact the RO to make his intentions 
clear, as the law requires that informal claims must identify 
the benefit sought.  38 C.F.R. § 3.155(a) (2001).  


FINDINGS OF FACT

1.  By February 1945 rating decision, the RO denied service 
connection for asthma; although the veteran was informed of 
this decision and of his right to appeal, he did not submit a 
timely appeal.

2.  The evidence added to the record since the February 1945 
rating decision includes clinical records, not previously 
considered, which bear directly and substantially on the 
specific matters under consideration regarding the issue of 
service connection for asthma.

3.  The evidence now of record indicates that the veteran 
currently has bronchial asthma which had its inception during 
his period of active naval service.


CONCLUSIONS OF LAW

1.  The February 1945 rating decision denying service 
connection for bronchial asthma is final.  38 U.S.C.A. § 
7105(c) (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001) 
(formerly Veterans Regulation No. 2(a), pt. II, § III; VA 
Regulations 1008 and 1009 (effective Jan. 25, 1936 to Dec. 
31, 1957).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for bronchial 
asthma.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001).

3.  Bronchial asthma was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  That 
law provides that upon receipt of a complete or substantially 
complete application, the Secretary shall notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  38 U.S.C. § 5103 (West Supp. 2001).  The VCAA 
also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  The record indicates that VA has conducted appropriate 
evidentiary development in this case.  The Board further 
notes that the veteran was informed, via a decision of the RO 
and a Statement of the Case, of the nature of the evidence 
needed to substantiate his claim.  As VA has fulfilled the 
duty to assist, and as the change in law has no additional 
material effect on adjudication of this claim, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.  In any event, 
given the favorable outcome of this decision, it is obvious 
that the veteran was not prejudiced by any failure to assist 
or notify him under this new legislation.  Id. 

I.  Factual Background

The veteran's service medical records show that at the time 
of his service enlistment medical examination in January 
1942, his respiratory system was determined to be normal on 
clinical evaluation.  No other pertinent abnormality was 
recorded.  

In March 1942, the veteran experienced sudden difficulty 
breathing and wheezing.  He was admitted to the hospital and 
diagnosed with asthma.  In May 1942, he had another episode 
of acute respiratory distress with loud wheezing in both 
lungs.  Laboratory testing revealed positive allergenic tests 
for short ragweed, timothy, oak, flaxseed, orchard grass, and 
horse dander.  The diagnosis was asthma due to extrinsic 
factors.  Based on his disability, a medical board determined 
that the veteran was unfit for further service.  It was 
further determined that his disability was incurred in the 
line of service and did not exist prior to enlistment.  

At his July 1942 service discharge medical examination, it 
was noted that the veteran was not physically qualified for 
active service due to asthma.  

In October 1944, the veteran filed a claim of service 
connection for asthma.  In connection with his claim, he 
underwent VA medical examination in December 1944, at which 
time he reported that he had asthma in service.  He indicated 
that he had developed asthma in March 1942, that he received 
a medical discharge from service in August 1942, and that he 
felt relatively well since that time until May 1944, when he 
began having increased asthma attacks about every two weeks.  
On examination, the examiner noted many inspiratory, 
respiratory wheezes before and after cough throughout the 
entire chest.  The diagnoses included bronchial asthma.  

By February 1945 rating decision, the RO denied service 
connection for bronchial asthma, finding that the condition 
had preexisted the veteran's military service and had not 
been aggravated therein.  The veteran was advised in writing 
later in February 1945 of this decision, as well as his 
procedural and appellate rights, but he did not appeal that 
determination.  

In January 2000, the veteran submitted a request to reopen 
his claim of service connection for asthma.  In support of 
his claim, he submitted an August 1950 letter from a private 
physician, who indicated that the veteran had had asthma 
since childhood, increasing in severity.  He indicated that 
the asthma was now seasonal in type and that the strongest 
reactions were to dust, ragweed, and a multitude of others.  
He indicated that the veteran had been hospitalized earlier 
that month for treatment of an asthma attack, and he noted 
that the veteran had reported that he had been symptom free 
in Arizona, so he advised him to return to that environment.  

Also submitted by the veteran were private treatment records, 
dated from February 1991 to 1999.  In pertinent part, these 
records show that he was treated during this period for 
asthma and chronic obstructive pulmonary disease.  A February 
1991 treatment record notes that he denied a history of 
asthma since 1965.  He indicated that his current problem 
began in November 1990, when he had a chest cold.  The 
diagnosis was chronic obstructive pulmonary disease.  The 
examiner noted the etiology was probably multifactorial, 
including prior asthma, cigarette smoking, and probable 
sinusitis.  

By April 2000 decision, the RO noted that the veteran's claim 
of service connection for bronchial asthma had been 
previously denied.  It was determined that the additional 
evidence submitted did not show that the veteran's 
preexisting asthma was permanently worsened as a result of 
his active service.  

The veteran appealed the RO determination, arguing that as he 
had been medically discharged from service due to asthma, 
that indicated that his condition had been incurred in or 
aggravated in service.  In support of his appeal, he 
submitted a copy of a May 1939 newspaper photograph showing 
him as a member of his high school baseball team.  He argued 
that he would not have been able to play baseball had he had 
asthma prior to service.  

Also in support of his appeal, he submitted letter from his 
brother and sister who indicated that they remembered that he 
had difficulty breathing as a child.  His brother noted that 
due to his breathing problems, the veteran moved to Arizona 
in 1950 on the advice of the family doctor.  

A July 2000 letter from J. Ruzi, M.D., notes that, based on 
his medical records, the veteran had a long history of 
chronic asthma, dating back many years.  The impressions 
included asthma "which by history is chronic and 
longstanding."  Spirometric deterioration over the past 10 
years was also noted.  

At his June 2000 and December 2001 hearings, the veteran 
testified that although he had had breathing difficulties as 
a child, such as croup, pneumonia, and bronchitis, he had 
first been diagnosed with asthma in service.  He indicated 
that he was medically discharged from service and returned to 
New York to help his family in the dairy business.  He 
indicated that his asthma symptoms continued and in 1950, he 
moved to Arizona on the advice of a pulmonary specialist.  He 
indicated that in 1969, he returned to New York to be with 
his ill mother, and stayed until 1997 when he returned to 
Arizona permanently.  He stated that his asthma was much more 
symptomatic in climates such as New York, than in Arizona.  

II.  New and material evidence

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

Pursuant to 38 C.F.R. § 3.156(a), "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  The U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has emphasized that 
while not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the evidence added to the claims folder since 
the last final rating decision in February 1945 includes 
clinical records noting a long history of asthma.  Also of 
record are statements from the veteran and his family 
corroborating this history and noting that he was first 
diagnosed with asthma in service.  This evidence is new as it 
was not previously of record.  Moreover, it is material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  Thus, 
the reopening requirements of 38 U.S.C.A. § 5108 have been 
met and the Board must now address the claim of service 
connection for bronchial asthma on the merits.  

III.  Service connection for bronchial asthma

Service connection may be granted for disability resulting 
from injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (2001).

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 (2001), a 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  

The veteran seeks service connection for bronchial asthma, 
alleging that such disorder had its onset in service.  As 
noted above, the law presumes a veteran to be in sound 
condition when enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of enrollment.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder may be 
shown to have preexisted service if it is noted at entrance 
into service or where clear and unmistakable evidence rebuts 
the legal presumption of sound condition at entrance for 
disorders not noted at entrance.

In this case, the veteran's service entrance medical 
examination report is negative for the presence of asthma or 
any other respiratory disorder.  Consequently, the Board 
concedes that a presumption of a sound condition at service 
entrance initially attaches in this case.  See Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.

The burden of proof is now on VA to rebut the presumption by 
producing clear and unmistakable evidence that the veteran's 
bronchial asthma existed prior to service.  The U.S. Court of 
Appeals for Veterans Claims has described this burden as "a 
formidable one," Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993), and has held that in determining whether there is 
clear and unmistakable evidence that the disorder existed 
prior to service, the Board must conduct an impartial and 
thorough review of all the evidence of record.  Crowe, 7 Vet. 
App at 245-6.

In regard to the breadth of the required inquiry in 
determining whether the presumption of soundness has been 
rebutted, the Federal Circuit has recently emphasized that 38 
C.F.R. § 3.304(b)(2) provides that the finder of fact should 
consider all medically accepted evidence bearing on whether 
the service member was suffering from the disease or injury 
in question prior to induction and should give weight to 
particular evidence based on accepted medical standards and 
medical knowledge regarding the known characteristics of 
particular diseases.  In particular, the regulation permits 
the finder of fact to consider records made "prior to, 
during or subsequent to service" concerning the inception of 
the disease.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).

In this case, the Board finds that the presumption of 
soundness has not been rebutted as to the veteran's asthma.  
Initially, the Board observes that the veteran's service 
medical records contain no findings of preexisting asthma.  
Rather, a military medical board determined that the 
veteran's asthma, first diagnosed in March 1942, was incurred 
in the line of service and did not exist prior to enlistment.  

While there is some indication in the record that the veteran 
had respiratory difficulty as a child, it is noted that he 
was never diagnosed with asthma prior to service.  Rather, 
his pre-service respiratory symptoms were reportedly 
attributed to other causes, such as the croup and pneumonia.  
The Board finds that this lay evidence of pre-service 
symptoms is not clear and unmistakable evidence of the 
existence of pre-service asthma.  There is no other evidence 
of record sufficient to meet the standards of clear and 
unmistakable evidence of the existence of a pre-service 
asthma.  38 C.F.R. § 3.304.  Thus, the Board concludes that 
the veteran's asthma did not preexist his active service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Next, the question becomes whether the veteran currently has 
asthma which had its inception during his active service.  In 
this regard, the record contains a current diagnosis of 
chronic asthma.  Moreover, the medical evidence notes that 
the veteran's asthma is longstanding, although apparently 
episodic.  Based on this evidence, the Board believes that 
service connection for asthma is warranted.  


ORDER

Service connection for bronchial asthma is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

